DETAILED ACTION

This Office Action is in response to the application 16035729, filed on 07/16/2018. The application has claimed a Foreign Priority date of 08/25/2017.

Claims 1-20 submitted on 07/16/2018 were examined. Claims 1-20 submitted on 06/16/2020 are pending and have been examined. Claims 1, 3-5, and 7 are currently amended. Claims 2 and 6 are cancelled; and claims 8-20 are original.

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 46 = Col. 46

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The petition under 37 CFR 1.55 previously filed on 01 July 2020 was GRANTED. Notification was mailed on 07 January 2021.

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Response to Arguments

Applicant’s arguments filed on 06/16/2020 have been fully considered, but Examiner respectfully disagrees and maintains previously presented grounds of rejection. 

Applicant argues: “...In contrast, Stothers discloses using multiple temperature sensors to measure a temperature over a thermal cycle, determine a rate of change of temperature associated with each sensor, and compare the respective rates of change to determine a difference between the rate of change of each sensor, and compare the difference in the respective rate of change to a threshold to determine if conditions favorable to icing are met. Stothers does not teach comparing a sensed value indicative of a thermal cycling period with a threshold value of a thermal cycling period. Instead, Stothers teaches...compare the difference in the respective rate of change to a threshold to determine if conditions favorable to icing are met. That is, in contrast to the claims, Stothers compares the sensed values of multiple sensors to determine a rate of change, and determines a difference in the rate of change of each sensor, and then compares the difference in the rate of change to a threshold. Therefore, as each and every element of claim 1 is not present in the disclosure of Stothers, Stothers fails to anticipate claim 1.”   
Examiner’s Response: Examiner respectfully disagrees, for Applicant is arguing a level of detail that is not positively recited in the claim. As cited in detail in the rejection below, Stothers teaches comparing a difference to a threshold. Since the difference exemplifies a value that expresses “a rate of change of temperature overtime”, the broadest reasonable interpretation of this value as a thermal cycling period is not excluded. Even with consideration of the amendments, the limitations do not exclude the teachings of Stothers because determination by multiple sensors would still include determination by one sensor. Currently, amended independent claim 1 is open and Applicant’s amendments do not 

Applicant argues: “...Since claims 3-5 and 7-17 depend from independent claim 1 and includes the same distinctive features of claim 1, Applicant submits that claims 3-5 and 7-17 are also allowable.”
Examiner’s Response: As indicated above, independent claim 1 is not allowable. Therefore claims 3-5 and 7-17 are not allowable based on their dependency on claim 1. 

Applicant argues: “...The combination of Stothers and Al-Khalil cannot teach the claimed system because neither Stothers nor Al-Khalil discloses a controller module configured to compare the sensed value indicative of the thermal cycle with a threshold thermal cycle, determine if the sensed thermal cycle satisfies the threshold thermal cycle. For the same reasons as discussed hereinabove with respect to claims 1-17, Stothers does not teach nor suggest a controller module configured to compare the sensed value indicative of the thermal cycle with a threshold thermal cycle, determine if the sensed thermal cycle satisfies the threshold thermal cycle as recited in claim 18, but instead teaches comparing a respective rate of change of a sensor value to a threshold rate of change. Additionally, Al-Khalil is relied on only for a disclosure of "a second period of time when the heat generating circuit does not generate heat while not energized. ", and does not overcome the noted shortcomings of Stothers...”
Examiner’s Response: Examiner respectfully disagrees, for Applicant is arguing a level of detail that is not positively recited in the claim. As cited in detail in the rejection below, Stothers teaches comparing a difference to a threshold. Since the difference exemplifies a value that expresses “a rate of change of temperature overtime”, the broadest reasonable interpretation of this value as a thermal cycling period is not excluded. Even with consideration of the amendments, the limitations do not exclude the teachings of Stothers because determination by multiple sensors would still include determination by one sensor. Currently, amended independent claim 1 is open and Applicant’s amendments do not substantiate a more narrow interpretation that would depict “only a sensor is used to determine only one thermal cycling period that is compared to a threshold”. Therefore, Stothers does disclose the indicated 

Applicant argues: “...Since claims 19-20 depend from independent claim 18 and includes the same distinctive features of claim 18, Applicant submits that claims 19-20 are also allowable. Applicant respectfully requests withdrawal of the rejection and the allowance of claims 18- 20.
Examiner’s Response: As previously indicated, independent claim 18 is not allowable. Therefore, claims 19-20 are not deemed allowable, solely based on their dependency on claim 18.

Response to Amendments

Applicant’s amendments have successfully overcome the Claim Objections for Claims 3-7. These objections are therefore withdrawn.

Applicant’s amendments have successfully overcome the 35 U.S.C. § 112(b) Rejections for Claims 1-17. These rejections are therefore withdrawn.

Applicant’s amendments have not overcome the 35 U.S.C. § 102(a)(1) Rejections for Claims 1-3 and 16. While minor typographical features have been updated to address amended language, the overarching grounds of these rejections have been maintained. 

Applicant’s amendments have not overcome the 35 U.S.C. § 103 Rejections for Claims 4-15 and 17-20. While minor typographical features have been updated to address amended language, the overarching grounds of these rejections have been maintained.

The Specification was objected to under 37 CFR 1.75 with reference to P. [0036] and P. [0014]. In light of Applicant’s amendments to P. [0040], this objection is withdrawn.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stothers et al. (US 2013/0341464) hereinafter “Stothers”.

Regarding claim 1, Stothers discloses a method of predicting conditions favorable for icing, the method comprising: sensing, in a sensor, a value indicative of a thermal cycling period in a component (see at least Stothers: Figs. 1-5; P. [0043], … to detect the presence of ice formed on the surface of the structure. The present invention may also be used to detect the presence of ice in the prevailing environmental conditions surrounding the structure, which indicates to a user that ice may be likely to form on the structure.; P. [0017-21], The present invention also provides a method of detecting ice formed on a structure… measuring a surface temperature of the structure adjacent the heater mat over a first and second period; determining a first and second rate of change of surface temperature over the respective first and second periods… In some embodiments, determining a difference between the first and second rate of change of surface temperature comprises determining the magnitude of the difference between the first and second rate of change; P. [0023-25], …provides apparatus for detecting ice formed on a structure, the apparatus comprising: a heater mat thermally coupleable to a structure for heating a first region of a structure adjacent to the heater mat; a temperature sensor for outputting a temperature sensor signal indicative of a temperature of the first region; a controller for controllably applying power to heater mat…; P. [0027-29], …In embodiments, the temperature sensor is mounted adjacent to, and in thermal contact with, the heater mat… and an input adapted to receive a temperature sensor signal from a temperature sensor, the temperature sensor signal indicating a temperature at a first region of a surface adjacent to a heater mat…);
comparing, in a controller module, the sensed value indicative of a thermal cycling period with a threshold value of a thermal cycling period that is indicative of conditions favorable for the formation of ice for the component; determining, in the controller module, if the sensed value indicative of a thermal cycling period satisfies the threshold value of a thermal cycling period (see at least Stothers: P. [0024]; P. [0060]; P. [0064-65]; P. [0029-30], The present invention also provides a controller for detecting ice formed on a structure, the controller for controlling an ice protection system, the controller comprising…the controller being adapted to:… compare the determined first and second rate of change of surface temperature to determine a difference between the first and second rate of change of surface temperature; and detect ice formed on a structure based on a difference between the first and second rate of change of surface temperature being greater than a threshold value...; P. [0073-77]; P. [0064]; P. [0040]; P. [0070-71], In brief, a heater mat is supplied with power, and the surface temperature is monitored over time by the controller, which looks for changes in the rate of change of temperature overtime…; P. [0050-51]; P. [0009]; [0076]. Examiner interprets a rate of change and a difference between two rates of change as an examples of a thermal cycling periods. P. [0026] of Applicant’s Specification was referenced.); and if so, 
indicating, by the controller module, that conditions favorable for icing are present (see at least Stothers: P. [0073-77], … As such, it is possible to detect the presence of ice on a structure by monitoring the rate of change of temperature over time and detecting any sudden variations in that rate of change and comparing that change in the rate of change to a threshold value… This method may be performed by the controller… Alternatively a pattern matching method may be used, where the temperature rise overtime (for a given power) for the structure without ice on the surface is known (for example by storing in a model), and the controller compares the shape of the measured curve to that stored in the model. Any variations from the known model may indicate the presence of ice on the surface of the structure…; P. [0064]); and 
altering operation of a system based on the indication (see at least Stothers: P. [0078-80], Once the controller detects the presence of ice on the surface of the structure, it may produce a warning for a user to initiate a de-icing mode of the de-icing system. Alternatively, the controller may automatically initiate a de-icing mode of the de-icing system; P. [0060-65], The substantial difference in power requirement is as a result of the first heater mat having to overcome an energy deficit caused by the absorption of heat by water or ice particles in the environment surrounding the structure as they impinge on the surface of the structure. The controller is adapted to detect this difference in power and alert a user to the fact that the structure is in an environment where ice may form due to the prevailing conditions. The user may then choose to activate the ice protection system manually to ensure that ice does not form on the structure. Alternatively, the controller may automatically activate the ice protection system in order to prevent ice forming on the surface of the structure in response to the detection of prevailing environmental conditions that are conducive to ice forming on a structure.).  

Regarding claim 3, Stothers discloses the method of claim 1, wherein determining includes determining if the sensed value is indicative of an increasing thermal cycling period that is greater than an increasing threshold increasing thermal cycling period (see at least rejections of claims 1 and 2; see at least see at least Stothers: Figs. 1-5; P. [0076], Alternatively a pattern matching method may be used, where the temperature rise over time (for a given power) for the structure without ice on the surface is known (for example by storing in a model), and the controller compares the shape of the measured curve to that stored in the model. Any variations from the known model may indicate the presence of ice on the surface of the structure. Examiner interprets a measured heating curve as an example of a sensed increasing thermal cycling period and a modeled curve as an example of a threshold. Examiner interprets any variation as an example of greater than.).

Regarding claim 16, Stothers discloses the method of claim 1 wherein the sensing further includes sensing, in a temperature sensor, a temperature cycling period (see at least rejection of claim 1; see at least Stothers: P. [0024],…provides apparatus for detecting ice formed on a structure, the apparatus comprising: a heater mat thermally coupleable to a structure for heating a first region of a structure adjacent to the heater mat; a temperature sensor for outputting a temperature sensor signal indicative of a temperature of the first region; a controller for controllably applying power to heater mat…; P. [0017-21], The present invention also provides a method of detecting ice formed on a structure… measuring a surface temperature of the structure adjacent the heater mat over a first and second period…; P. [0027-29], …In embodiments, the temperature sensor is mounted adjacent to, and in thermal contact with, the heater mat…).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claims 1-3 above, in view of Ho et al. (US 2018/0051921) hereinafter “Ho”.

Regarding claim 4, Stothers discloses the method of claim 3 wherein a sensed value indicative of a (see at least rejections of claims 1, 2, and 3).
Stothers does not explicitly teach wherein comparing further includes comparing a decreasing thermal cycle period with a threshold decreasing thermal cycling period. 
However, Ho also teaches wherein comparing further includes comparing a sensed value indicative of a decreasing thermal cycle period with a threshold decreasing thermal cycling period (see at least Ho: Fig. 2B; P. [0019-20],…For instance, controller 12 can increase a duration of the defrost cycle in response to determining that the time duration of a preceding cooling cycle is less than a threshold time duration, such as a desired minimum continuous runtime of vapor cycle refrigeration system 10 in a cooling cycle without entering a defrost cycle (e.g., ten minutes, fifteen minutes, thirty minutes, one hour, or other minimum continuous cooling cycle runtimes…; P. [0024-25], …controller 12 determines whether the duration of the cooling cycle of vapor cycle refrigeration system 10 is greater than a threshold time duration (Step 32). For example, controller 12 can store a threshold time duration corresponding to a desired minimum continuous runtime of vapor cycle refrigeration system 10 in a cooling cycle without entering a defrost cycle…In response to determining that the duration of the cooling cycle of vapor cycle refrigeration system 10 is not greater than the threshold time duration ("NO" branch of Step 32), controller 12 determines whether the time duration of the defrost cycle is greater than (or equal to) a maximum defrost cycle time duration stored...In response to determining that the time duration of the defrost cycle is greater than (or equal to) the maximum defrost cycle time duration (''YES" branch of Step 34), controller 12 exits operation of the cooling and defrost cycles of vapor cycle refrigeration system…and outputs an indication of a fault).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers by comparing to determine if the cooling time is less than a threshold disclosed by Ho. One of ordinary skill in the art would have been motivated to make this modification in order to better approximate an optimal defrost cycle time and adjust the defrost cycle time (Ho: P. [0009]).

Regarding claim 5, modified Stothers discloses the method of claim 4 wherein determining includes determining whether the sensed value indicative of an increasing thermal cycle period is indicative of an increasing thermal cycle period that is greater than the threshold increasing thermal cycle period, and whether the sensed value indicative of a decreasing thermal cycle period is indicative of an decreasing thermal cycle period that is less than the threshold decreasing thermal cycle period (see at least rejections of claims 1-4; see at least Ho: Fig. 2B; P. [0019-20],…For instance, controller 12 can increase a duration of the defrost cycle in response to determining that the time duration of a preceding cooling cycle is less than a threshold time duration, such as a desired minimum continuous runtime of vapor cycle refrigeration system 10 in a cooling cycle without entering a defrost cycle (e.g., ten minutes, fifteen minutes, thirty minutes, one hour, or other minimum continuous cooling cycle runtimes…; P. [0024-25]…In response to determining that the duration of the cooling cycle of vapor cycle refrigeration system 10 is not greater than the threshold time duration ("NO" branch of Step 32), controller 12 determines whether the time duration of the defrost cycle is greater than (or equal to) a maximum defrost cycle time duration stored at, e.g., computer-readable memory of controller 12 (Step 34). In response to determining that the time duration of the defrost cycle is greater than (or equal to) the maximum defrost cycle time duration (''YES" branch of Step 34), controller 12 exits operation of the cooling and defrost cycles of vapor cycle refrigeration system…and outputs an indication of a fault).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers by determining if the defrost cycle time is greater than a maximum threshold and if the cooling cycle is less than a threshold disclosed by Ho. One of ordinary skill in the art would have been motivated to make this modification in order to prevent excessive defrosting and to be able to differentiate between an inadequate defrost cycle and fault conditions (Ho: P. [0019-20]).

Regarding claim 7, modified Stothers discloses the method of claim 4 wherein determining further includes determining whether the sensed value indicative of a decreasing thermal cycle period is indicative of a decreasing thermal cycle period that is less than the threshold decreasing thermal cycle period (see at least rejections of claims 1 and 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claim 1 above, in view of Keyhani (U.S. Patent No. 6,328,467).

Regarding claim 8, Stothers discloses the method of claim 1 (see at least rejection of claim 1), but it does not explicitly teach wherein indicating includes providing indication on a display.  
However, Keyhani is analogous art and discloses wherein indicating includes providing indication on a display (see at least Keyhani: Figs. 4-6; Col. 2 lines, 50-67 and Col. 3, lines 1-5, A system for carrying out the foregoing method can be formed with a temperature sensor positioned at the interface to cause a thermal perturbation; a heater element is provided for applying a predetermined quantity of heat to the temperature sensor. However the heater element may be combined with the sensor for instance when a thermocouple is used for this purpose. Electronic circuitry is provided for measuring an output signal of the sensor and for comparing one or more measured value of the output signal after application of the predetermined quantity of heat to one or more corresponding reference values. Where the measured values match the reference values obtained for the presence of the frozen deposition, a suitable display or audible warning device may be provided to notify a user. Alternatively, a signal indicating the presence of ice can be used to control a related piece of equipment to respond to the presence of such ice.).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers by indicating on a display disclosed by Keyhani. One of ordinary skill in the art would have been motivated to make this modification in order to notify a user (Keyhani: Col. 2 lines, 50-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claim 1 above, in view of Armstrong (US 2014/0321839).

Regarding claim 9, Stothers discloses the method of claim 1 (see at least rejection of claim 1), but it does not explicitly teach wherein comparing includes comparing a ratio of a sensed increasing thermal cycle to a sensed decreasing thermal cycle with a threshold thermal cycling period ratio.  
However, Armstrong is analogous art and discloses comparing includes comparing a ratio of a sensed increasing thermal cycle to a sensed decreasing thermal cycle with a threshold thermal cycling period ratio (see at least Armstrong: P. [0030], Preferably the controller is arranged to determine completion of the heating process by comparison of the heating element duty cycle on/off ratio to a predefined threshold ratio. As a thermostat switches the heating element on or off, this is reflected in the current drawn by the heating element. In the beginning of heating, the on phase is relatively long; later, when the temperature approaches the setpoint, the thermostat may switch between ‘on’ and ‘off’ states more frequently. Other switching patterns are possible, and the controller may be adapted to correlate the duty cycle with the proximity of the temperature to the setpoint; P. [0230]; P. [0236], Examination of the immersion element current waveform can for example be by calculating an off-to-on time ratio, and comparing it to a threshold. Once the thermostat starts to turn the element off more frequently, the vessel is at or near to the setpoint temperature. This is reflected in the ratio, which can be compared to a threshold value… allowing possible inference regarding factors including ambient temperature…).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers by determining a ratio of heater on (heating cycle) to heater off (cooling cycle) and comparing it to a threshold ratio disclosed by Armstrong. One of ordinary skill in the art would have been motivated to make this modification in order to better anticipate the requirements on the heating element (Armstrong: P. [0236]). Additionally, modifying the method including a comparison of measured to modeled curves disclosed by Stothers by implementing a comparison an on/off ratio to a threshold ratio is a simple substitution of one known element for another producing a predictable result.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claim 1 above, in view of Sishtla et al. (U.S. Patent No. 9,221,548) hereinafter “Sishtla”.

Regarding claim 10, modified Stothers discloses the method of claim 1 wherein indicating includes providing the altered operation of the system (see at least rejection of claims 1), but it does not explicitly teach in the form of a flight plan modification.
However, Sishtla is analogous art and discloses wherein indicating includes providing the altered operation of the system in the form of a flight plan modification (see at least Sishtla: Figs. 1-6; Col. 12, lines 15-47, In another embodiment, icing condition detector 302 can determine an icing condition by using an icing sensor (of sensors 314) to sense an icing condition. The sensor can use an electrical field to sense the presence of ice on a surface of 20 aircraft in one embodiment…; Col. 13, lines 30-67, …and select flight routes to reduce excess fuel consumption…Alternatively, a detector associated with the engine (e.g., engine control 25) can detect an icing condition and a location, altitude, and area of the icing condition. If a presence is detected, icing condition detector 302, engine control 25 or the flight computer can detect whether the flight path of aircraft 11 intersects…If the flight path of aircraft 11 intersects or is within a distance of the operational environment of aircraft 11, icing condition detector 302, engine control 25 or the flight management computer can determine the fuel consumption associated with operating the engine at a lower efficiency (e.g, an icing mode or low bypass mode) through the area of the icing condition at an operation 704… Icing condition detector 302, engine control 25 or the flight management computer can also determine the fuel consumption associated with operating the engine at a higher efficiency (e.g, a nonicing mode or high bypass mode) and flying the aircraft around the area of the icing condition at an operation 708.; Col. 14, lines 1-25, …At an operation 710, icing condition detector 302, engine control 25, or the flight management computer can provide a message to notify the pilot of the fuel consumption associated with the options identified in operations 704, 706, and 708…Examiner interprets operation 704 (flying through) and operation 708 (flying around) as examples of alternate flight paths. Alternatively, icing condition detector 302, engine control 25 or the flight management computer can automatically select an option associated with operations 704, 706, and 708. The options can be selected based upon fuel consumption, destination time, confidence in detection, and severity of the icing condition…).  
A person of ordinary skill in the art, prior to the effective filling date of the claimed invention, would have modified the method disclosed by Stothers by automatically changing the flight plan disclosed by Sishtla. This modification would have been obvious to one of ordinary skill in the art, and it would have been motivated in order to reduce excess fuel consumption and for efficiency (Sishtla: Col. 13, lines 20-40).

Regarding claim 11, modified Stothers discloses the method of claim 1 (see at least rejection of claims 1), but it does not explicitly teach wherein altering includes modifying a flight plan.
However, Sishtla is analogous art and discloses wherein altering includes modifying a flight plan (see at least Sishtla: Figs. 1-6; Col. 12, lines 15-47, In another embodiment, icing condition detector 302 can determine an icing condition by using an icing sensor (of sensors 314) to sense an icing condition. The sensor can use an electrical field to sense the presence of ice on a surface of 20 aircraft in one embodiment…; Col. 13, lines 30-67,…and select flight routes to reduce excess fuel consumption…Alternatively, a detector associated with the engine (e.g., engine control 25) can detect an icing condition and a location, altitude, and area of the icing condition. If a presence is detected, icing condition detector 302, engine control 25 or the flight computer can detect whether the flight path of aircraft 11 intersects…If the flight path of aircraft 11 intersects or is within a distance of the operational environment of aircraft 11, icing condition detector 302, engine control 25 or the flight management computer can determine the fuel consumption associated with operating the engine at a lower efficiency (e.g, an icing mode or low bypass mode) through the area of the icing condition at an operation 704… Icing condition detector 302, engine control 25 or the flight management computer can also determine the fuel consumption associated with operating the engine at a higher efficiency (e.g, a nonicing mode or high bypass mode) and flying the aircraft around the area of the icing condition at an operation 708.; Col. 14, lines 1-25, …At an operation 710, icing condition detector 302, engine control 25, or the flight management computer can provide a message to notify the pilot of the fuel consumption associated with the options identified in operations 704, 706, and 708…Examiner interprets operation 704 (flying through) and operation 708 (flying around) as examples of alternate flight paths. Alternatively, icing condition detector 302, engine control 25 or the flight management computer can automatically select an option associated with operations 704, 706, and 708. The options can be selected based upon fuel consumption, destination time, confidence in detection, and severity of the icing condition…).  
A person of ordinary skill in the art, prior to the effective filling date of the claimed invention, would have modified the method disclosed by Stothers by automatically changing the flight plan disclosed by Sishtla. This modification would have been obvious to one of ordinary skill in the art, and it would have been motivated in order to reduce excess fuel consumption and for efficiency (Sishtla: Col. 13, lines 20-40).
  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claim 1 above, in view of Islam et al. (US 2018/0355797) hereinafter “Islam”. 

Regarding claim 12, Stothers discloses the method of claim 1 (see at least rejection of claim 1). 
While Stothers mentions a central anti-icing element 204 and teaches automatically activating ice protection in response to detecting (see at least Stothers: P. [0045]; P. [0050-51], …In accordance with known de-icing techniques, the de-icing system, in a de-icing mode, maintains the anti-icing element 204 at a temperature sufficient to prevent ice forming above the element...; P. [0065], Alternatively, the controller may automatically activate the ice protection system in order to prevent ice forming on the surface of the structure in response to the detection of prevailing environmental conditions that are conducive to ice forming on a structure.), it does not explicitly disclose wherein indicating further includes providing indication to an anti-icing system.  
However, Islam is analogous art and discloses wherein indicating further includes providing indication to an anti-icing system (see at least Islam: P. [0002], Various areas of aircraft structures are subject to ice formation in use and are therefore provided with anti-icing systems. One such area is an engine cowl inlet. The anti-icing system may use bleed air taken from the engine, for example from a compressor stage, to heat the nacelle inlet. The bleed air is typically controlled by a valve which limits the pressure of the air within the inlet so as to avoid damage to the inlet…; P. [0025-26],…In operation the anti-icing system 18 receives instrumentation and control signals to actuate the pressure regulation valve set 24. Examiner interprets received control signals as examples of providing indication. The pressure regulating valves 26, 28 actuate to allow the bleed air source 20 to supply bleed air to the nacelle 12. The air pressure sensor 30 provides air pressure signals to the instrumentation and controls 32 to then actuate the pressure regulating valves 26, 28. If a pressure regulating valve 26, 28 fails, i.e., has a fault, the fault will be detected by the instrumentation and controls system 32; P. [0022-23],…The air pressure sensor 30 is coupled to the instrumentation and controls system 32 (EEC of the gas turbine engine 10). The air pressure sensor 30 communicates with the instrumentation and controls system and the bleed air pressure regulation valve set 24 in order to enable proper function of the anti-icing system 18...).  
A person of ordinary skill in the art, prior to the effective filling date of the claimed invention, would have modified the method disclosed by Stothers by providing signals to the anti-icing system disclosed by Islam. This modification would have been obvious to one of ordinary skill in the art, and it would have been motivated in order to provide an anti-icing system which has improved detection, can sense faults, and can provide anti-icing availability in the event of a valve failure (Islam: P. [0005]).

Regarding claim 13, modified Stothers discloses the method of claim 12, wherein the altering includes automatically operating a de-icing system in response to the indicating (see at least rejections of claims 1 and 12; see at least Stothers: P. [0078-80], Once the controller detects the presence of ice on the surface of the structure, it may produce a warning for a user to initiate a de-icing mode of the de-icing system. Alternatively, the controller may automatically initiate a de-icing mode of the de-icing system; P. [0065], Alternatively, the controller may automatically activate the ice protection system in order to prevent ice forming on the surface of the structure in response to the detection of prevailing environmental conditions that are conducive to ice forming on a structure.).  

Regarding claim 14, modified Stothers discloses the method of claim 13 wherein the operating prevents ice from accumulating on an aircraft surface (see at least rejections of claims 1, 12, and 13; see at least Stothers: P. [0051], In accordance with known de-icing techniques, the de-icing system, in a de-icing mode, maintains the anti-icing element 204 at a temperature sufficient to prevent ice forming above the element, and intermittently cycles power to the de-icing elements 202, 206 to shed any ice formed above them by run-back water from the anti-icing zone, for example.: P. [0065], Alternatively, the controller may automatically activate the ice protection system in order to prevent ice forming on the surface of the structure in response to the detection of prevailing environmental conditions that are conducive to ice forming on a structure.).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers” in view of Islam et al. (US 2018/0355797) hereinafter “ Islam”, as applied to claims 12-14 above, and further in view of Forman et al. (US 2007/0295712) hereinafter “Forman”.

Regarding claim 15, modified Stothers discloses the method of claim 14 (see at least rejections of claims 1, 12, 13, and 14), but it does not explicitly teach wherein the operating further comprises modifying a predetermined cycle of operation of the de-icing system.
However, Forman is analogous art and discloses wherein the operating further comprises modifying a predetermined cycle of operation of the de-icing system (see at least Forman: Figs. 6-9; P. [0009], The above objects are achieved by providing an ice protection system for a structure, the system having at least one electro-thermal heating element carried by the structure and a controller for selectively controlling the operation of each heating element. The controller operates each heating element according to a selected duty cycle defined by a pattern of time intervals...; P. [0025], A duty cycle comprises a pattern of "on" and "off" commands, each command lasting for a selected number of time intervals…; P. [0029], P. [0030]; P. [0052-53],…This temperature would overshoot upper control temperature 51 approximately halfway through the time interval, as shown by sloping line 61. To avoid the overshoot, controller 21 then alters the application of the current duty cycle, in that the next time interval is changed from an "on" interval to an "off" interval, proactively preventing the temperature of radome 25 from overshooting upper control temperature 51…This temperature would undershoot lower control temperature 49 during the time interval, as shown by sloping line 71. To avoid the undershoot, controller 21 then alters the application of the current duty cycle, in that the next time interval is changed from an "off" interval to an "on" interval, proactively preventing the temperature of radome 25 from undershooting lower control temperature 49…; P. [0049], …In a particular application, controller 21 may select any of the available duty cycles and in any combination or sequence. The duty cycles selected by controller 21 for any temperature range will be based on the factors described above, including ambient conditions and heating rate of radome 25…) 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers by altering the duty cycle disclosed by Forman. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the optimum situation of a constant temperature within a control band by preventing overshooting or undershooting a control temperature (Forman: P. [0040]; P. [0053]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers”, as applied to claim 1 above, in view of Benning et al. (US 2017/0370960) hereinafter “Benning”.

Regarding claim 17, Stothers discloses the method of claim 1 (see at least rejection of claim 1). While Stothers mentions that the controller monitors the power delivered to the heater mats (see at least Stothers: P. [0060]), it does not explicitly teach wherein the sensing further includes sensing, in a power sensor, a power value indicative of power consumed by a heat generating circuit during a thermal cycling period.  
However, Benning is analogous art and discloses wherein the sensing further includes sensing, in a power sensor, a power value indicative of power consumed by a heat generating circuit during a thermal cycling period (see at least Benning: Figs. 1-3; P. [0018]; P. [0029],  In operation, probe head current monitor 38 and strut current monitor 40 monitor the current draw and/or power consumption of probe head self-compensating heater 28 and strut self-compensating heater 30, respectively…Where the aircraft is exposed to conditions resulting in ice accretion in probe head 20 and the current draw and/or power consumption of probe head current monitor 38 exceeds the current draw and/or power consumption strut current monitor 40, icing condition monitor 46 can produce an icing condition signal indicating the presence of solid water. P. [0021-22],…As an electrical current is supplied to a self-compensating heater, it will begin to heat up to a given temperature. As the temperature of the self-compensating heater increases, the resistance of the resistive heating element increases…If, for example, the same self-compensating heater was instead exposed to a heat sink having a lower temperature (e.g. an ice bath), the heat sink may pull heat away from the self-compensating heater…At this lower temperature, the resistance of the resistive heating element would be comparatively lower than at the standard air temperature and pressure conditions and would in turn draw more power (e.g., 600 watts)…; P. [0032-36], …Strut self-compensating heater 30 (shown in FIG. 1) draws initial base electrical current ISH-LWB at the initial aircraft flight conditions. At time TLW-ON, strut 22 is exposed to the low water content. Exposure to the low water content icing condition decreases the resistance of the resistive heating element RHTR-S of strut self-compensating heater 30, which in turn causes heater 30 to draw more current. Strut self-compensating heater current draw ISH-LW reaches elevated electrical current draw ISH-LWE over the time change ΔTHH-LW. At time TLW-OFF, the water exposure ceases, and the resistance of the resistive heating element…returns to the resistance of the initial flight conditions absent the low water content exposure...then returns to base electrical current IH-LWB...By monitoring the current and/or power consumption data in addition to aircraft flight condition data, a system of implementing the techniques of this disclosure determine and signal the presence of low water content icing conditions.).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Stothers monitoring the power consumed during heating disclosed by Benning. One of ordinary skill in the art would have been motivated to make this modification in order to be able to detect icing conditions and discern between ice crystal and liquid water icing conditions. (Benning: P. [0031]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stothers et al. (US 2013/0341464) hereinafter “Stothers” in view of Al-Khalil (US 2007/0170312).

Regarding claim 18, Stothers discloses a system for predicting environmental conditions, the system comprising: a heat generating circuit that operates in thermal cycles defined by a first period of time when the heat generating circuit generates heat while energized, (see at least Stothers: Figs. 1-5; P. [0043], … to detect the presence of ice formed on the surface of the structure. The present invention may also be used to detect the presence of ice in the prevailing environmental conditions surrounding the structure, which indicates to a user that ice may be likely to form on the structure; P. [0050-51], FIG. 2 shows the structure of a heater zone. The heater zone 200 comprises an upper de-icing element 202, a central anti-icing element 204, and a lower de-icing element 206…; P. [0009], In some embodiments, the method is repeated periodically. Preferably, when repeated, the first heater is supplied with the second power to heat the first region to the second temperature, and the second heater is supplied with the first power to heat the second region to the first temperature. Preferably, the repeating interval is substantially 30 seconds.; P. [0040]; P. [0070-71], In brief, a heater mat is supplied with power, and the surface temperature is monitored over time by the controller, which looks for changes in the rate of change of temperature overtime…) and; 
a sensor adapted to sense a value indicative of the thermal cycle of the heat generating circuit (see at least Stothers: P. [0023-25], …provides apparatus for detecting ice formed on a structure, the apparatus comprising: a heater mat thermally coupleable to a structure for heating a first region of a structure adjacent to the heater mat; a temperature sensor for outputting a temperature sensor signal indicative of a temperature of the first region; a controller for controllably applying power to heater mat…; P. [0017-21],  measuring a surface temperature of the structure adjacent the heater mat over a first and second period; determining a first and second rate of change of surface temperature over the respective first and second periods… In some embodiments, determining a difference between the first and second rate of change of surface temperature comprises determining the magnitude of the difference between the first and second rate of change; P. [0027-29], …In embodiments, the temperature sensor is mounted adjacent to, and in thermal contact with, the heater mat… and an input adapted to receive a temperature sensor signal from a temperature sensor, the temperature sensor signal indicating a temperature at a first region of a surface adjacent to a heater mat…); and 
a controller module configured to compare the sensed value indicative of the thermal cycle with a threshold thermal cycle, determine if the sensed thermal cycle satisfies the threshold thermal cycle, and indicate that conditions favorable for icing exist when the sensed thermal cycle period satisfies the threshold thermal cycle (see at least Stothers: P. [0024]; P. [0060]; P. [0064-65]; P. [0029-30], The present invention also provides a controller for detecting ice formed on a structure, the controller for controlling an ice protection system, the controller comprising…the controller being adapted to:… compare the determined first and second rate of change of surface temperature to determine a difference between the first and second rate of change of surface temperature; and detect ice formed on a structure based on a difference between the first and second rate of change of surface temperature being greater than a threshold value...; P. [0073-77],… As such, it is possible to detect the presence of ice on a structure by monitoring the rate of change of temperature over time and detecting any sudden variations in that rate of change and comparing that change in the rate of change to a threshold value… This method may be performed by the controller…).  
While Stothers mentions interval heating, it does not explicitly teach by a second period of time when the heat generating circuit does not generate heat while not energized. 
However, Al-Khalil is analogous art and discloses a heat generating circuit that operates in thermal cycles defined by a second period of time when the heat generating circuit does not generate heat while not energized (see at least Al-Khalil: P. [0033-34], At a TAS (true air speed) of 250 knots and an OAT (outside air temperature) of 17.2°F., the heater will be energized for 1.0 second, and during this time the temperature at the interface between the accreted ice cap and the skin will rise resulting in an appropriately low adhesion strength. And, at or about the time the heater is de-energized, the protected region is flexed, causing the ice cap to be shed. The heater remains de-energized for the remainder (approximately 29 seconds) of the cycle time, after which the heater is energized once more and the cycle begins again. Examiner interprets de-energized as an example of does not generate heat as similarly described by P. [0002], P. [0022], and P. [0026] of the Applicant’s Specification. At a TAS of 250 knots and an OAT of -22°F., the heater will be energized for 5.0 seconds, during which time the adhesive bond between the accreted ice cap and the skin will be appropriately degraded. The heater must remain on for a longer time than in the previous example because the temperature of the accreted ice in this example must be raised by 49.2° F. to reach the set point temperature…the heater remains de-energized for a period of 85 seconds (90 seconds cycle time less 5 seconds heating…). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system disclosed by Stothers by de-energizing the heater for a certain period disclosed by Al-Khalil. One of ordinary skill in the art would have been motivated to make this modification in order to improve the energy efficiency of the system (Al-Khalil: P. [0008-9]).

Regarding claim 19, modified Stothers discloses the system of claim 18 wherein the heat generating circuit is a de-icing circuit for an aircraft (see at least rejection of claim 18; see at least Stothers: P. [0034], The present invention also provides an aircraft comprising: a de-icing system comprising one or more heater mats thermally coupled to a structure of the aircraft; and a controller as described above; P. [0045], …These heater devices can also be used as de-icing zones to shed ice that has been allowed to accrete on the protected region. The de-icing mats are cyclically energised in order to melt the interface between the wing and the accreted ice, causing the ice to be shed.).

Regarding claim 20, modified Stothers discloses the system of claim 18 wherein the sensor is at least one of a power sensor or a temperature sensor (see at least rejection of claim 18; see at least Stothers: P. [0024],…provides apparatus for detecting ice formed on a structure, the apparatus comprising: a heater mat thermally coupleable to a structure for heating a first region of a structure adjacent to the heater mat; a temperature sensor for outputting a temperature sensor signal indicative of a temperature of the first region; a controller for controllably applying power to heater mat…; P. [0027-29], …In embodiments, the temperature sensor is mounted adjacent to, and in thermal contact with, the heater mat…).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uselton et al. (US 2014/0150478) hereinafter “Uselton” teaches comparing heating time to a predetermined maximum operation time (see at least Uselton: P. [0005], In some implementations, an amount of time that the heat has been provided to the ice accumulation surface may be determined, and the ice sensor may be restricted from providing heat if the amount of time is greater than a predetermined maximum operation amount of time. In some implementations, the ice sensor may be restricted from providing heat to the ice accumulation surface if at least one of the determined temperatures of the ice accumulation surface is greater than a predetermined maximum temperature; P. [0054-55],…In some implementations, the time the ice sensor or portions thereof (e.g., heater) operate may be monitored. When a monitored time exceeds a predetermined maximum operational time, operation of the ice sensor may be restricted, such as by restricting operation of the heater. Operation(s) of the ice sensor may be restricted to inhibit temperatures of the ice sensor or portions thereof from exceeding a predetermined temperature (e.g., to inhibit burning users and/or to inhibit wear on heat pump part(s) and/or ice sensor part(s) due to excessive heat). In some implementations, operations of the ice sensor may be restricted based at least partially on determined temperature(s) and/or operational time(s) to allow the ice sensor to re-acclimate to an environment…For example, various modes of the heat pump may be allowed based at least partially on whether ice is present and/or not present on the ice accumulation surface. In some implementations, when ice is not present on the ice accumulation surface, a defrost operation of the heat pump may be restricted and/or turned off.). This reference is relevant because the invention solves a similar problem and involves a comparison of measured heating time to a predetermined maximum.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Botura et al. (U.S. 2017/0081032) hereinafter “Botura” teaches de-icing periods that are longer than anti-icing periods (see at least Botura: Fig. 3; P. [0030-31],…In general, the length of the pulses during the deicing period will be longer than the length of the pulses during the anti-icing period, and/or the time between pulses during the deicing period will be shorter than the time between pulses during the anti-icing period…). This reference is relevant because the invention is in the same field of endeavor and involves using certain periods of heating and cooling to remove ice that is already present and to prevent ice from accumulating.
Vykhodtsev et al. (U.S. Patent No. 4,210,021) hereinafter “Vykhodtsev” is analogous art and discloses wherein indicating further includes providing indication to an anti-icing system (see at least Vykhodtsev: Col. 7, lines 5-30,…Upon entry into the icing zone, the end surface 5 (FIG. 8) of the sensor is cooled as a result of evaporation of the over-cooled water droplets therein, in which case the signal from the bridge circuit exceeds the operating threshold of the electronic relay 21 (FIG. 10), which is set off to close the contact 22 and splash an "icing" signal to the panel and feeding a signal to the anti-icing system of the aircraft, the intensity of icing being indicated by the millivoltmeter 28...). This reference is relevant because the invention is in the same field of endeavor and provides accuracy independent of air flow pressure and velocity and to prolong the device service life (Vykhodtsev: Col. 3, lines 30-40).
Thorez et al. (US 2012/0193477) hereinafter “Thorez” discloses measuring the heating and cooling times of an ice detection device (see at least Thorez: P. [0115-120], The detection method of the invention also allows measuring the severity of the icing conditions. For this purpose, with reference to FIG. 19, the method comprises a step 56 in which the heating/cooling device 30 cools the reflective surface 18 until the computer 34 determines the presence of ice using the method illustrated in FIG. 17...determines the presence of ice, the computer 34 orders the heating/cooling device 30 to heat the reflective surface 18 and orders the clock 36 to measure the heating time. The heating step 60 continues until the computer 34 determines that ice is once again absent. At that moment, during a step 62, the computer 34 determines the heating time by means of the clock 36...determines the severity of the ice conditions as a function of the cooling time measured during step 58 and the heating time measured during step 62. The shorter the time, the more severe the icing.).This reference is relevant because the invention is in the same field of endeavor and involves using heating and cooling times to determine the severity of icing conditions.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662